In a proceeding to modify a Mexican divorce decree with respect to the support of three children of the parties, petitioner appeals from so much of an order of the Family Court, Queens County, dated July 30, 1973, as granted the application only to the extent of increasing the award of support of $25 per week for each child (as provided in a separation agreement) to $35 per week for each child. Order modified, on the facts, by changing the increase to $42 per week for each child, for a total of $126 per week. As so modified, order affirmed, insofar as appealed from, with costs to appellant. In our opinion the increase was inadequate to the extent indicated herein. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.